Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 5, the use of the parenthesis renders the scope of this claim unclear.  In claim 1, it is suggested to (1) on line 5 delete --(m = 2, 3 or 5)-- and (2) on line 6, after "lengths," insert --wherein m = 2, 3 or 5--.
	In claim 1 line 9, there is no strict antecedent basis for "the number N of pulses"; it being noted that line 3 of claim 1 describes "number N of tread design units" instead 
	In claim 1 line 15, the use of the parenthesis renders the scope of this claim unclear.  In claim 1, it is suggested to (1) on line 15 delete --(k = order from 1 to 2N)-- and (2) on line 21, after "wherein" insert --k = order from 1 to 2N,--.
	Claim 3 line 3 ambiguously refers to "the number N of pulses".  In claim 3 line 3, it is suggested to change "the number N of pulses" to --a number of pulses of the second pulse train equal to the number N--, (2) line 4, after "the number N of pulses" insert --of the second pulse train--, and (3) line 8, after "the number N of pulses" insert
--of the second pulse train--.
	In claim 3 line 13, the use of the parenthesis renders the scope of this claim unclear.  In claim 3, it is suggested to (1) on line 13 delete --(k = order from 1 to 2N)-- and (2) on line 19, after "wherein" insert --k = order from 1 to 2N,--.
	In claim 3 line 20, the use of the parenthesis renders the scope of this claim unclear.  In claim 3, it is suggested to (1) on line 20 delete --(j = 1 to N)-- and (2) on line 21, after "train," insert --j = 1 to N,--.
	In claim 6, there is no antecedent basis for "the increasing rate" and, as such, the scope of claim 6 is ambiguous.  It is unclear if (1) the description of "the increasing rate" requires each design unit of the sequence of tread design units to be larger than the previous design unit such as SS - S - M - L - LL (as apparently literally required) or
(2) the description of "the increasing rate" reads on, for example, a sequence such as "LL - L - L - M - LL - L - L - S - SS - S - M - L - S" (lengths of first thirteen tread design units of invention tire A, as apparently intended).   

	In claim 7 line 8, there is no strict antecedent basis for "the number N of pulses"; it being noted that line 3 of claim 7 describes "number N of tread design units" instead of "number N of pulses".  In claim 7 line 8, it is suggested to change "the number N of pulses" to --a number of pulses equal to the number N--.
	In claim 7 line 14, the use of the parenthesis renders the scope of this claim unclear.  In claim 7, it is suggested to (1) on line 14 delete --(k = order from 1 to 2N)-- and (2) on line 20, after "wherein" insert --k = order from 1 to 2N,--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 320 (JP 2000-177320) in view of Japan 513 (JP 09-136513).
	Japan 320 discloses a pneumatic tire having a tread pattern comprising blocks and lateral grooves defining a sequence of pitches (tread design units) [FIGURE 1].
Japan 320 teaches the following:  In a train of pitches arranged in the circumferential direction of a tire, each pitch consists of a unit pulse having an equal size.  Taking one 
pitch as the start point, the pitch train is replaced by a pulse train with a 
space corresponding to the pitch length that is the circumferential length of 

to Fourier-transformations defined by expressions (1), (2) and (3).  Expressions (1), (2) and (3) are reproduced below:

    PNG
    media_image1.png
    285
    410
    media_image1.png
    Greyscale

In the above expressions, N represents the total number of pitches, X(j) represents the 
position of the j-th unit pulse in the pulse train, L represents the tire 
circumferential length variable, K represents a natural number of 1-2N, and S 
represents a natural number of 1-N.  Of the resulting 1st to Kth-order 
amplitudes P(K), the 1st to Nth-order amplitudes P(S) satisfy the expression 
(4).  Expression (4) is reproduced below:

    PNG
    media_image2.png
    43
    411
    media_image2.png
    Greyscale

Japan 320 teaches that it is desirable that the amplitudes P(K) of the 1st to Kth orders satisfy expressions (5) and (6).  Expressions (5) and (6) are reproduced below:



    PNG
    media_image3.png
    31
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    62
    325
    media_image4.png
    Greyscale

See abstract, FIGURES and machine translation.  The formula for amplitude P(K) described by expressions (1), (2) and (3) in Japan 320 is the same as Formula (1) in claims 1 and 7.  Japan 320 teaches using 3 to 5 different types of pitches (m = 3 to 5) [paragraph 11].  Japan 320 teaches using 50 to 70 total pitches (paragraph 11].  Japan 320 teaches that unpleasant tire noise is reduced by increasing noise dispersion effect [paragraph 4].  Japan 320 teaches that an increase of ratio of pitch lengths between adjacent pitches is 1.10 to 1.30 (increasing rate = 0.10 to 0.30) [paragraph 12].  Hence, Japan 320 teaches arranging pitches (tread design units) in a sequence to obtain a low amplitude P(K) to reduce unpleasant tire noise by increasing noise dispersion effect.  Japan 320 is silent as to the amplitudes P(K) and P(K+1) of every two of the adjacent orders (k) and (k+1) not satisfying a condition that both of the amplitudes P(k) and P(K+1) have values of 2/3 or more times maximum value Pmax (claim 1) and amplitude F(1) being not more than 0.6 (claim 3), not more than 0.5 (claim 4) and is thereby silent as to reducing beat noise.
	As to claims 1-5 and 7-8, it would have been obvious to one of ordinary skill in the art to arrange the pitches (tread design units) in the block tread pattern of Japan 320's pneumatic tire SUCH THAT the number m of different types of pitches is 3, 4 or 5, the total number N of pitches is 50 to 70, maximum amplitude P(K) is less than 17.50-0.05N when m = 3 (or less than 14.50-0.05N when m = 3), less than 16.50-0.05N when low amplitude P(K) to reduce unpleasant tire noise by increasing noise dispersion effect and (2) Japan 513 teaches arranging pitches (tread design units) in a sequence in a block tread pattern of a pneumatic tire such that number of different pitch lengths is three or more, N is the total number of pitches (e.g. N = 64-150), m is the number of periods (m = 10 to 80), ratio 2m/N is nearly equal to the difference (f3/f2)-(f1/f2), where f1, f2 and f3 are three frequency ratios composing a consonance, f1 < f2 < f3, and f3 is nearly equal to 2f2-f1 so that generation of beat noise is prevented [abstract, FIGURE 1, machine translation].  Thus, Japan 320's teaching toward lowering amplitude P(K) of a pitch sequence to reduce noise by increasing noise dispersion effect and Japan 513's teaching adjust a pitch sequence to form a consonance and prevent generation of beat noise renders obvious a pitch sequence which has Pmax falling within a claimed range in claims 1-2 or 7-8 and, moreover, satisfies "the amplitudes P(K) and P(K+1) of every two of the adjacent orders (k) and (k+1) not satisfying a condition that both of the amplitudes P(k) and P(K+1) have values of 2/3 or more times maximum value Pmax" [claim 1] and amplitude F(1) being less than 0.6 [claim 3] or less than 0.5 [claim 4]. 

Remarks
6)	No claim is allowed.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 21, 2021